Opinion issued August 31, 2018




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-18-00558-CR
                             ———————————
                         ISSAC LEE WELLS, Appellant
                                          V.
                        THE STATE OF TEXAS, Appellee


                    On Appeal from the 119th District Court
                          Tom Green County, Texas
                      Trial Court Case No. B-17-0698-SB


                           MEMORANDUM OPINION

      This is an attempted appeal from a conviction for two counts of harassment

of a public servant. The trial court imposed appellant’s sentence on February 27,

2018. The trial court certified that this was not a plea-bargain case and that appellant
had the right to appeal. Appellant timely filed a motion for new trial on March 16,

2018, but he did not file a notice of appeal until June 14, 2018. This was too late.

      In criminal cases in which a party timely files a motion for new trial, the

appellant must file a notice of appeal “within 90 days after the day sentence is

imposed.” TEX. R. APP. P. 26.2(a)(2). Thus, the deadline for filing the notice of

appeal here was May 29, 2018. Appellant filed his notice of appeal on June 14, 2018.

Thus, his notice of appeal was not timely filed. Without a timely-filed notice of

appeal, we lack jurisdiction. See Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim.

App. 1996).

      Rule 26.3 permits an appellate court to extend the time to file the notice of

appeal if appellant files a motion for extension of time within 15 days of the deadline

for filing the notice of appeal. See TEX. R. APP. P. 26.3. Although appellant stated

that he intended to file a motion for extension of time, this record contains no such

motion, and no motion for extension may be implied in criminal cases. See Lair v.

State, 321 S.W.3d 158, 159 (Tex. App.—Houston [1st Dist.] 2010, pet. ref’d) (citing

Olivo, 918 S.W.2d at 523).

      Accordingly, we dismiss this appeal for lack of jurisdiction. We dismiss any

pending motions as moot.

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Brown and Caughey.


                                          2
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3